Citation Nr: 1519897	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-20 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The issue of entitlement to a total disability for individual unemployability (TDIU) has been raised by a February 2015 application of the Veteran (see VBMS), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving doubt in the Veteran's favor, degenerative arthritis and degenerative disc disease of the cervical spine is related to the service-connected lumbar spondylosis with low grade multilevel lumbar degenerative retrolisthesis L5-S1 and right L4-5 neural foraminal stenosis (lumbar spine disability). 


CONCLUSION OF LAW

The criteria for establishing service connection for degenerative arthritis and degenerative disc disease of the cervical spine have been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. § 3.310(a). 

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established. This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b). The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. Id. 

Here, the Board finds the claim to be in equipoise regarding whether there is a baseline establishment for the relevant cervical spine disabilities (degenerative arthritis and degenerative disc disease). A review of the file shows that cervical spine problems appeared to start in 2009 and the April 2014 VA examiner stated: "a review of all available medical records dating back to 2005 showed no documentation of a chronic neck problem until most recent years." The Veteran indicated that he only started treatment for the cervical spine two years prior to the examination. 

November 2011 and April 2014 VA examinations provided negative opinions but did not account for progressing cervical spine symptoms with the service-connected low back symptoms. As a result, the Board requested an advisory medical opinion. The opinion writer, a professor and neurosurgeon, stated that while it was less likely than not that the cervical spine disabilities had their clinical onset during service or were caused by service, it was at least as likely as not that the cervical spine disabilities were aggravated by the service-connected lumbar spine disability. He explained: 

... [I]t is increasingly being recognized that lumbar spine pathology results a positive sagittal balance. As such, patients compensate through hyperextension of the neck. This in turn leads to increased stress on the cervical spine and premature degeneration of the c-spine. This is a very gradual process, and certainly the service injury was not a direct cause of the cervical spine disability. 

A request for clarification regarding whether a baseline could be identified for the cervical spine disabilities was not responsive and only stated that the cervical spine disabilities were "exacerbated" by the lumbar spine. 

This Veteran was in service in the 1950s. He became service-connected for the lumbar spine in 2010; his service treatment records are fire-related and not available for review. The March 2011 examiner providing the positive opinion for the lumbar spine found the Veteran credible regarding an in-service injury affecting the low back. The Board also finds him credible in reporting his cervical spine symptoms.

The Board finds the elements of secondary service connection set forth by Allen and § 3.310 have been met. It would be futile to delay this claim further because a clinician appears to be unable to give a clear explanation regarding a baseline of disability. Resolving doubt in favor of the Veteran, the Board finds the cervical spine disability has not been painful or symptomatic until more recent years; as a result, the baseline of the disability has been zero and, moving forward, the entire cervical spine disability should be service-connected as it has progressed to a symptomatic phase through exacerbation by the service-connected lumbar spine disability. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for degenerative arthritis and degenerative disc disease of the cervical spine is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


